Case 6:19-cv-01836-WWB-EJK Document 39 Filed 03/13/20 Page 1 of 2 PageID 211




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 TANYA BALL, on behalf of herself and
 others similarly situated,

        Plaintiff,
                                                     CASE NO.: 6:19-CV-01836
 v.

 QUICKEN LOANS, INC.,

        Defendant.


  NOTICE OF VOLUNTARY DISMISSSAL WITHOUT PREJUDICE PURSUANT TO
            FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, TANYA BALL, by

and through her undersigned counsel, respectfully files this Notice of Voluntary Dismissal without

Prejudice (“Notice”). Plaintiff filed her complaint (Doc. 1) on September 23, 2019 and then

amended her complaint (Doc. 20) on December 02, 2019. Defendant filed its Motion to Dismiss

Plaintiff’s First Amended Complaint (Doc. 25) on December 16, 2019. Defendant has not filed an

answer or motion for summary judgment. Plaintiff has decided to dismiss her case.

       I HEREBY CERTIFY that, on this 13th day of March, 2020, the foregoing was filed

upon the parties using the CM/ECF system.

                                      Respectfully submitted,

                                             /s/ William “Billy” Peerce Howard, Esq.
                                             William “Billy” Peerce Howard, Esq.
                                             Florida Bar No. 0103330
                                             THE CONSUMER PROTECTION FIRM
                                             4030 Henderson Boulevard
                                             Tampa, FL, 33629
                                             Telephone: (813) 500-1500
                                             Facsimile: (813) 435-2369
                                             Billy@TheConsumerProtectionFirm.com
                                             Attorneys for Plaintiff


                                                 1
Case 6:19-cv-01836-WWB-EJK Document 39 Filed 03/13/20 Page 2 of 2 PageID 212




                                             /s/ John A. Yanchunis
                                             MORGAN & MORGAN
                                             COMPLEX LITIGATION GROUP
                                             John A. Yanchunis (FL Bar No. 324681)
                                             Patrick A. Barthle (FL Bar No. 99286)
                                             201 N. Franklin St., 7th Floor
                                             Tampa, FL 33602
                                             Telephone: (813) 223-5505
                                             Facsimile: (813) 222-2434
                                             jyanchunis@forthepeople.com
                                             pbarthle@forthepeople.com

                                    CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, the foregoing document was filed with the Clerk

by using the CM/ECF system, which will send notification to all attorneys of record in this matter.

                                             /s/ William “Billy” Peerce Howard, Esq.
                                             William “Billy” Peerce Howard, Esq.




                                                2
